Title: From James Madison to James Maury, 13 February 1804 (Abstract)
From: Madison, James
To: Maury, James


13 February 1804, Department of State. “Godsrey Hyer, an American Seamen, impressed some time ago at Liverpool into the British Service, has written a letter to his friends in this Country, a copy of which you will find among the enclosed documents, requesting that you might be furnished with proof of his Citizenship, to be used for effecting his discharge: and I accordingly forward to you herewith copies of sundry papers that have been supplied by his friends for that purpose.”
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). 1 p.



   
   See William Ellery to JM, 14 Jan. 1804.


